Title: Resolution of the States General Authorizing the Signature of the Dutch-American Treaty and Convention on Recaptures, 17 September 1782
From: Netherlands, States General of,Borsselert, W. Z., van
To: Adams, John



Secreet
Extract uyt het Register der Resolutien Van de Hoog Moge. Heeren Staaten Generaal der Vereenigde Neederlanden

Martis den 17 September 1782



De Heeren van Randwijk, en andere Haer Hoog Moge: Gedeputeerden tot de buijtenlandsche Saaken, ingevolge en ter Voldoeninge van derserlver Resolutie Commissoriael van den 23 April deezes jaers, in conferentie getreeden Synde met den Heere Adams Minister Plenipotentiaris der Vereenigde Staten van America over het aangaan van een Tractaat van Vriendschap en Commercie met wel­gem: Staaten, hebben ter Vergaderinge gerapporteert dat gemelde Heer Adams op den 26. daer aan volgende aan haer had overgegeeven een Project van Zodanig een Tractaat, met versoek van het zelve te willen examineeren en daerbij te voegen zodanige punten als meest dienstig Souden vinden:
Dat zij Heeren Gedeputeerden, na ingenomen te hebben de Consideratien en het advijs van Gecommitteerden uyt de respve. Collegien ter Admiraliteyt op het voersz. Project gemaakt hadden eenige Remarques, en die beneevens eenige nadere Propositien op den 22 Aúgústús laastleeden aangem: Heer Adams hadden ter hand gestelt, maar op gem: Heer Adams deszelfs andwoord op den 27e. daer aen volgende aen haar Heeren Gedeputeerden hadde gecommuniceert. Dat zij het een en ander vergeleeken hebbende bevonden hadden, dat door het laastgemelde Andwoord alle oneffenheeden waaren uyt den weg geruymt en zij vervolgens een nieuw Concept Tractaat als meede een Concept Conventie weegens de hernomen prijzen, in die forme, als Zij oordeelden, dat dezelve behoorden te weezen en so als die hier na geinsereert sijn hadden geconcipieert, en op den 6e. deeze loopende Maend aen gem: Heer Adams ter hand gesteld, met welke beijde Concepten dien Heer Zeedert verklaard heeft volkomen genoegen teneemen. Zoo dat zij Heeren Gedeputeerden aan Haer Hoog Mogende in bedenken moesten geeven, oft Haar Hoog Mogende thans hun niet Zouden kunnen en behooren te authoriseeren om het voorsz. Tractaat en Conventie met geme: Heer Adams te sluijten ente teekenen.
Waar op gedelibereerd Sijnde is goedgevonden en verstaan, dat het voorschreeve Tractaat en Conventie op den bovengemelden voet afgeschreven, en in het net gestelt Sullen worden, om de laaste hand daer aanteleggen; en wordende welgemelde Heeren van Randwyk, en andere Haer Hoog Mogende Gedeputeerden tot de buijtenlandsche Zaaken mitz deezen versogt en gecommitteert om het voorsz. Tractaat en Conventie met gemelde Heere Adams te sluijten en te teekenen.

W: Z: Van Borsselert
Accordeert met voorsz. Register H. Fagel

